EXHIBIT 99.2 UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS Concierge Technologies Inc. (the Company or “CTI”) acquired Gourmet Foods Limited (“GFL”) for total cash consideration of approximately $1,753,428 on July 31, 2015. The Company financed the acquisition by issuing new common shares & preferred stock shares during the year ended June 30, 2015. The following unaudited condensed combined pro forma financial statements for the fiscal year ended June 30, 2015 are based upon the historical financial statements of Concierge Technologies, Inc. as of & for the year ended June 30, 2015 and historical financial statements of Gourmet Foods, Ltd. as of and for the year ended March 31, 2015. The unaudited pro forma condensed combined balance sheet as of June 30, 2015 give effect to these transactions as though they had occurred on June 30, 2015. The unaudited pro forma condensed combined statement of operations for the year ended June 30, 2015 give effect to these transactions as if they had occurred on July 1, 2014. The historical information contained in the unaudited pro forma condensed combined financial statements has been adjusted where events are directly attributable to the acquisition, or are likely to have a continuing effect on the consolidated financial statements of Concierge Technologies. The unaudited pro forma condensed combined financial statements should only be read in conjunction with the notes to the unaudited pro forma condensed combined financial statements appearing below and with reference to historical financial statements on file for Concierge Technologies, Inc. The unaudited pro forma condensed consolidated financial statements are based on estimates and assumptions and are presented for illustrative purposes only and are not necessarily indicative of what the consolidated company’s results of operations actually would have been had the acquisition been completed as of the dates indicated. Additionally, the unaudited pro forma condensed consolidated financial information are not necessarily indicative of the condensed consolidated financial position or results of operations in future periods or the results that actually would have been realized if the acquisition had been completed as of the dates indicated. The actual financial position and results of operations may differ significantly from the pro forma amounts reflected herein due to a variety of factors. The combined pro forma financial information does not reflect the realization of any expected cost savings or other synergies from the acquisition of Gourmet Foods Ltd. as a result of restructuring activities and other planned cost savings initiatives following the completion of the business combination. INDEX Page Unaudited Pro-Forma Condensed Combined Balance Sheet F-3 Unaudited Pro-Forma Condensed Combined Statement of Operations F-4 Notes to unaudited Pro-Forma Condensed Combined Financial Statements F-5 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS As of June 30, 2015 Concierge Technologies Gourmet Foods, Ltd. Pro Forma Adjustments Notes Pro Forma Combined ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ ) a, b $ Accounts receivable Inventory, net Other current assets Total current assets ) Deposit ) c - Property and equipment, net d Pro forma Goodwill e Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ $ ) Notes payable - related parties Notes payable Shareholder advance ) g (0
